Citation Nr: 1214967	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-08 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant or Claimant); the Veteran's mother


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 2005 to December 2005, to include unverified periods of service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2012, the Veteran and his mother testified before the undersigned Veterans Law Judge seated in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing has been procured and is of record. 

The Veteran is seeking service connection for either a psychiatric disorder which he has contended both that a psychiatric disorder began during active service and that a pre-existing psychiatric disorder was aggravated during active service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In a December 2011 statement, the Veteran's representative disagreed with the RO's classification of the Veteran's claim as one of "service connection for a psychiatric disorder, to include intermittent explosive disorder and a personality disorder."  At the January 2012 Board personal hearing, the Veteran's representative stated that the Veteran did not concede that he had a personality disorder; alternatively, the Veteran's representative argued that if the Veteran had a personality disorder, the Veteran contended that such a disorder was aggravated by the Veteran's active service.  

The Board notes that the claims file indicates that the Veteran has been diagnosed with several psychiatric disorders since his December 2005 discharge from active service.  For example, in an April 2009 VA treatment record, a VA examiner diagnosed the Veteran as having an adjustment disorder, a depressive disorder not otherwise specified (NOS), an anxiety disorder NOS, an intermittent explosive disorder, and a personality disorder NOS.  

During the pendency of this appeal, the Veteran also claimed to have experienced posttraumatic stress disorder (PTSD) due to stressors experienced during service.  In an October 2011 rating decision, unrelated to the appeal before the Board, the RO denied the Veteran's claim for service connection for PTSD.  As the Veteran has not filed a timely appeal of that issue to the Board, the issue of service connection for PTSD is not in appellate status and is not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  Therefore, the claim currently before the Board essentially is a claim for service connection for a psychiatric disorder, other than PTSD.  The Board has reclassified the issue above accordingly.  

In February 2012, the Veteran submitted additional evidence in the form of a statement written from a friend, with a waiver of Agency of Original Jurisdiction (AOJ) review.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required prior to Board adjudication.  38 C.F.R. § 19.9 (2011). 

The Veteran essentially contends that he developed a psychiatric disorder during active service in Kuwait; alternatively, the Veteran contends that he entered service with a pre-existing mental disorder that was aggravated during service.  At the April 2012 Board hearing, the Veteran indicated that he was treated for psychiatric disorders, to include Attention Deficit Hyperactivity Disorder (ADHD), by his family doctor, Dr. Dendron, both as a young child and when he was 18 or 19 years of age.  The Veteran has reported elsewhere that at age 19 or 20, prior to entry into active service, he was treated with medication for depression.  As the Board has a duty to incorporate pertinent records with the claims file, the AMC/RO should attempt to procure the treatment records from Dr. Dendron's office and incorporate them with the claims file.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided him with treatment for a psychiatric disorder prior to the Veteran's March 2005 entry into service, to include Dr. Dendron, and any VA or non-VA health care providers who provided him with treatment for a psychiatric disorder since February 2011, the date of the last treatment record currently included in the claims file.  After securing the necessary releases, the AMC/RO should request copies of all pertinent treatment records identified by the Veteran.  

2.  After the completion of the above and any reasonable development, the AMC/RO should re-adjudicate the issue of service connection for a psychiatric disorder, other than PTSD.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


